—In an action by a vendee under an executory contract for the sale of real property to recover its deposit and damages, upon the ground that the title tendered at the closing was unmarketable, the vendor counterclaimed for specific performance. The vendor appeals from a judgment, entered after trial, directing it to repay the deposit, with interest, costs and disbursements, and dismissing the counterclaim on the merits. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ. [5 Misc 2d 792.]